COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


GUADALUPE FLORES
                                               MEMORANDUM OPINION *
v.   Record No. 0660-97-2                          PER CURIAM
                                                SEPTEMBER 16, 1997
RICHMOND DEPARTMENT
 OF SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                    Melvin R. Hughes, Jr., Judge

           (Debora Cress Embrey, on briefs), for
           appellant.

           (Sandra L. Karison, Assistant City Attorney;
           Robert D. Jacobs, Guardian ad litem; City
           Attorney's Office, on brief), for appellee.



     Guadalupe Flores appeals the decision of the circuit court

terminating her residual parental rights to her four children.

Flores contends that the trial court erred by (1) finding that

the Richmond Department of Social Services (DSS) met its burden

to prove Flores was unable or unwilling to substantially remedy

the conditions which led to the children's foster care placement;

(2) terminating her parental rights to her fourteen-year-old

daughter without the daughter's express consent; (3) terminating

her parental rights without considering the wishes of her

children, who are above the age of reason; and (4) finding that

DSS met its duty to help Flores substantially remedy the

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
conditions that led to the children's placement and that Flores'

failure to meet that goal was without good cause.   Upon reviewing

the record and briefs of the parties, we conclude that this

appeal is without merit.   Accordingly, we summarily affirm the

decision of the trial court.   Rule 5A:27.

                   Sufficiency of the Evidence
               Code § 16.1-283 embodies "the statutory
          scheme for the . . . termination of residual
          parental rights in this Commonwealth." This
          "scheme provides detailed procedures designed
          to protect the rights of the parents and
          their child," balancing their interests while
          seeking to preserve the family. However, we
          have consistently held that "the child's best
          interest is the paramount concern."

Lecky v. Reed, 20 Va. App. 306, 311, 456 S.E.2d 538, 540 (1995)

(citations omitted).   Under Code § 16.1-283(C)(2), a party's

parental rights may be terminated if the court finds, based upon

clear and convincing evidence, that termination is in the child's

best interests and that
          [t]he parent . . . , without good cause,
          [has] been unwilling or unable within a
          reasonable period not to exceed twelve months
          to remedy substantially the conditions which
          led to the child's foster care placement,
          notwithstanding the reasonable and
          appropriate efforts of social, medical,
          mental health or other rehabilitative
          agencies to such end.


Proof that a parent "failed, without good cause, to communicate

on a continuing or planned basis with the child for a period of

twelve months" or "without good cause . . . [has] been unable to

make reasonable progress towards the elimination of the



                                 2
conditions which led to the child's foster care placement" in

accordance with the foster care plan is prima facie evidence of

the conditions set out in Code § 16.1-283(C)(2).       See Code

§ 16.1-283(C)(3).

        The trial court found that DSS had presented sufficient

evidence to prove that Flores was "either [] unable or unwilling

to substantially remedy the conditions which led to the

children's placement in foster care."      The children were placed

in foster care in September 1991 when Flores left them with their

father, who claimed to be unable to care for them.      The children

were demonstrably in need of services when they came into foster

care.    DSS was familiar with the family, having provided services

to them since 1989, and DSS received custody pursuant to

emergency removal orders after filing petitions alleging neglect.

At the time of the hearing, the children were doing well in two

foster homes.
        Flores was provided with referrals for alcohol abuse

programs and housing assistance.       She received transportation

assistance, clothing, and money to help her apply for jobs.

Flores did not maintain a stable address, and she completed

alcohol rehabilitation treatment only after she was incarcerated.

Flores did not maintain consistent contact with the children,

repeatedly missed visits, and was uncooperative with DSS workers.

After Flores relocated to Texas, she attempted on one occasion

only to visit the children.



                                   3
     No evidence in the record indicates that Flores had obtained

a stable address or a job or was prepared to provide a home for

the children.   Her problem with alcohol abuse continued.    DSS

established that it had provided Flores with a variety of

services without success.   Therefore, there was clear and

convincing evidence that Flores was unable or unwilling to

substantially remedy the conditions which led to the children's

placement in foster care and that the termination of her parental

rights was in the children's best interests.

                Consideration of Children's Wishes

     Flores contends the trial court made its decision to

terminate her parental rights without the oldest child's express

consent and without considering the wishes of her other children.

Code § 16.1-283(E) provides that "[n]otwithstanding any other

provisions of this section, residual parental rights shall not be

terminated if it is established that the child, if he is fourteen

years of age or older or otherwise of an age of discretion as

determined by the court, objects to such termination."   The

failure of a trial court to receive evidence concerning the

wishes of a child who has reached the age of discretion can be

grounds for reversal.   See Hawks v. Dinwiddie Dep't of Soc.

Servs., 24 Va. App. ___, ___, ___ S.E.2d ___, ___ (1997).

     In this case, however, the record does not indicate that

Flores preserved for appeal any objection related to the court's

consideration of her children's wishes.   We are limited to the




                                 4
record presented to us.   The written statement of facts noted

that the guardian ad litem "spoke to all four children and all

but the oldest wanted to continue seeing their mother."    Flores

did not specify an objection under Code § 16.1-283(E) on the

order.   No such objection was incorporated into the court's

letter opinion or the written statement of facts.   Therefore, we

do not address these issues.   Rule 5A:18.

                          DSS Assistance
     Flores contends that there was insufficient evidence to

prove that DSS provided her with the necessary assistance to help

her meet the goals set out in the foster care plan.   On the

contrary, the evidence indicated that DSS provided numerous

services to Flores.   The evidence does not establish that Flores'

lack of success in meeting the goals set in the initial foster

care plans, including obtaining treatment for alcohol abuse and

maintaining consistent contact with the children, was

attributable to a failure on the part of DSS to offer relevant

assistance.   As noted by the trial court, "it is not evident that

[Flores] has ever done enough herself for herself to stabilize

her situation for the sake of the children."   The evidence

supports the trial court's conclusion.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                          Affirmed.




                                 5